         Case 5:20-cv-01025-PRW Document 6 Filed 12/08/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


JENELL B. MOORE,                               )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )          Case No. CIV-20-01025-PRW
                                               )
CORRECTIONAL OFFICER                           )
RODRIGUEZ, Federal Bureau of Prisons           )
(individual capacity),                         )
                                               )
              Defendant.                       )


                                          ORDER

       On November 12, 2020, United States Magistrate Judge Gary M. Purcell issued a

Report and Recommendation (Dkt. 5) recommending dismissal without prejudice of this

action for failure to pay the $400.00 filing fee, for failure to comply with this Court’s Order

to Plaintiff to Cure Deficiency (Dkt. 4), and for failure to prosecute his action. The

Magistrate Judge advised Plaintiff that he had a right to object to the Report and

Recommendation (Dkt. 5) by December 2, 2020, and that failure to make a timely objection

would waive any right to appellate review of the dismissal.

       Now it is December 8th, and Plaintiff has so far failed to object or otherwise cure

the procedural deficiency. Therefore, Plaintiff has waived further review of the issues

addressed in the Report and Recommendation (Dkt. 5). 1


1
 Olivera v. Cate, No. 5:14-cv-00162-D, 2016 WL 1436694, at *1 (W.D. Okla. Apr. 11,
2016) (citing Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); United States v.
2121 E. 30th Street, 73 F.3d 1057, 1060 (10th Cir. 1996)).

                                              1
  Case 5:20-cv-01025-PRW Document 6 Filed 12/08/20 Page 2 of 2




Upon de novo review, the Court:

(1)   ADOPTS the Report and Recommendation (Dkt. 5) issued by the Magistrate
      Judge on November 12, 2020; and

(3)   DISMISSES WITHOUT PREJUDICE Plaintiff’s action for failure to
      comply with the Magistrate Judge’s Order to Plaintiff to Cure Deficiency
      (Dkt. 4) and for failure to prosecute this action.

IT IS SO ORDERED this 8th day of December, 2020.




                                  2
